internal_revenue_service department of the treasury index number washington dc person to contact john tolleris telephone number refer reply to cc ebeo-cor-104044-00 date date number info release date county c this responds to your faxed letter of date to john tolleris of my staff you inquired concerning the application of the constructive_receipt_doctrine to the local sec_457 plans your office oversees in light of your office’s dilemma regarding how to deal with various demands from creditors of county c’s ex-employees for immediate distributions from such ex-employees’ accounts in the county’s sec_457 plans you also asked us to discuss when ex-employees may obtain distributions from their sec_457 plan accounts since we do have not a request for a private_letter_ruling regarding specific taxpayers’ cases including a copy of the relevant sec_457 plans filed in accordance with revproc_2000_1 2000_1_irb_4 we are unable to provide a definitive ruling or opinion concerning this issue however we are happy to provide you this general information letter1 regarding sec_457 regulating deferred_compensation plans of state and local governments which we hope may be helpful to you a deferred_compensation plan is an agreement or arrangement between an employer and employees under which the payment of compensation is deferred the tax consequences of such plans are governed by the constructive_receipt_doctrine embodied in the regulations under sec_451 of the code and in the case of public and tax exempt employers sec_457 of the code section dollar_figure of revproc_2000_1 defines an information_letter as a statement issued by the internal_revenue_service that calls attention to a well-established interpretation or principle of tax law without applying it to a specific set of facts this section also provides that an information_letter is advisory only and has no binding effect on the service cor-104044-00 the constructive receipt of income doctrine has long been a part of the income_tax laws under this doctrine a taxpayer will be subject_to tax upon an item_of_income if he has an unrestricted right to determine when such an item_of_income should be paid this principle was expressed in a supreme court case 281_us_376 in a statement by justice holmes that income that is subject_to a man’s unfettered command and that he is free to enjoy at his own option may be taxed to him as his income whether he sees fit to enjoy it or not the doctrine is embodied in sec_1_451-1 of the income_tax regulations which states that an item_of_income for example compensation_for services is includible in gross_income for the taxable_year in which it is actually or constructively received sec_1_451-2 of the regulations states that income is constructively received in the year in which although not actually received it was made available so that the taxpayer could actually receive it at any time if notice of intention to receive it has been given however income is not constructively received if the taxpayer’s control_over its receipt is subject_to substantial limitations or restrictions sec_457 of the code provides for the income_tax treatment of compensation_for services deferred by an individual under an eligible_deferred_compensation_plan of an eligible_employer such as a state_or_local_government entity or a tax-exempt_organization sec_457 provides special rules whereby an individual who participates in such a plan will not be deemed to be in constructive receipt of a portion of his compensation_for services rendered to an eligible_employer for this purpose a plan is treated as an eligible_plan if the plan provisions conform to the requirements of sec_457 of the code and the plan is administered in conformance with those requirements sec_457 provides that compensation deferred under an eligible_plan and any income attributable to such deferred_compensation are taxable only for the year in which the deferred amounts are paid or made available to the plan participant or the participant’s beneficiary not in the year deferred however if a sec_457 plan does not operate in compliance with the requirements for an eligible_plan it and the amounts deferred thereunder will lose its eligible tax-deferred status and become an ineligible plan subjecting its participants and beneficiaries to adverse tax consequences under sec_457 discussed later in this letter sec_1_457-1 of the income_tax regulations states in part that for purposes of sec_457 of the code amounts deferred under an eligible_plan will not be considered made available if under the plan the participant may irrevocably elect prior to the time the amounts become payable under the distribution provisions of the plan to defer payment of some or all of these amounts to a fixed or determinable future time conversely amounts are made available if the participant’s election is not irrevocable may be made after the amounts are payable or is not to a fixed or determinable future date cor-104044-00 examples and of sec_1_457-1 indicate that eligible deferred_compensation plans may provide that their participants may change their distribution election up to or days depending upon the specific terms of the plan before the date upon which payments are to commence although sec_457 of the internal_revenue_code and the income_tax regulations thereunder establish some minimum requirements that a state_or_local_governmental_unit must meet in order to establish an eligible sec_457 plan the governmental_unit is permitted to provide stricter requirements in its sec_457 plan in order for the service as well as plan participants to ascertain when deferred amounts become payable or are made available an eligible_plan must specify a fixed or determinable time of payment by reference to the occurrence of an event for example retirement the triggers the individual's right to receive or begin to receive the amounts deferred under the plan under sec_457 of the code and the regulations thereunder as well as under the long established doctrine_of constructive receipt of income if a plan participant were able to receive his deferred income at any time without restriction after he retired he would be in constructive receipt of these amounts in the taxable_year of his retirement even if they were not actually paid under sec_457 of the code the participant's post-retirement ability after distribution has commenced to control the time when he would receive these amounts would make the deferred amounts available to him and includible in gross_income for the year in which he retired example of sec_1 b indicates that if a sec_457 plan permits a participant to change his distribution election after he has begun receiving distributions from his account he would be currently taxable upon the entire value of his account whether or not he had elected to receive it immediately for this reason sec_457 plans provide that once a participant has begun receiving distributions pursuant to an irrevocable election made before he began to receive such amounts he cannot accelerate distribution of his account balance absent a unforeseeable_emergency in order to prevent immediate taxation of his and other participants’ entire account balance there is one exception to this general_rule the plan may but is not required to permit a participant to accelerate the payment of the amount remaining payable in the event of an unforeseeable_emergency the amount withdrawn must be limited to the amount reasonably necessary to satisfy the emergency benefits would not be made available merely because the plan contained such a provision eligible plans may include provisions authorizing separated employees as well as employees still on the eligible employer's payroll to receive such hardship withdrawals in unforeseeable emergencies cor-104044-00 as discussed above participants in a sec_457 plans are able to defer taxation of their contributions to an eligible_plan and the earnings thereon only because the amounts in their accounts are not made available for their unrestricted discretionary withdrawal if a sec_457 plan were to permit its participants to make any withdrawal anytime they please from their accounts without restriction the plan would fail to comply with the above-discussed requirements for maintaining its status as an eligible tax-deferred plan and all of its participants would generally be subject_to immediate and full taxation of their sec_457 plan account balances under sec_457 of the internal_revenue_code regulating ineligible deferred_compensation plans regardless of whether they actually chose to withdraw any amounts from their plan accounts sec_457 provides that if a sec_457 plan is not an eligible_deferred_compensation_plan because it violates one or more of the requirements that eligible plans must meet then all compensation credited to the plan account shall be included in the gross_income of the participant or beneficiary for the first taxable_year in which there is no substantial_risk_of_forfeiture of the rights to such compensation and the tax treatment of any amount made available under the plan to a participant or beneficiary shall be determined under sec_72 which provides complex rules relating to the taxation of annuities sec_457 of the code defines substantial_risk_of_forfeiture by stating the rights of a person to compensation are subject_to a substantial_risk_of_forfeiture if such person’s rights to such compensation are conditioned upon the future performance of substantial services by any individual you also asked whether the recent enactment of sec_457 imposing the trust requirement for amounts held in sec_457 plan accounts affects the application of the constructive_receipt_doctrine to such amounts sec_457 of the internal_revenue_code_of_1986 which congress enacted in section of the small_business job protection act sbjpa of provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and income of the plan described in sec_457 are held in trust for the exclusive benefit of participants and their beneficiaries even after enactment of sec_457 sec_457 still provides that amounts in eligible plans shall be taxable when paid or made available thus although the county’s creditors can no longer get access to the amounts held in the county’s sec_457 plans the county cannot make such amounts available for unrestricted discretionary withdrawals if it wishes to maintain the plans’ eligible status and allow all participants including ex-employees to defer paying income_tax upon the unpaid amounts in their accounts therefore the enactment of the trust requirement has no impact upon the applicability of the constructive_receipt_doctrine cor-104044-00 another issue you raised was whether an ex-spouse or other dependent entitled to support from a government employee or ex-employee has access to amounts in such employee’s sec_457 plan account the service cannot definitively discuss this issue regarding a specific participant without examining the relevant sec_457 plan however most of the sec_457 plans we have seen include no provision authorizing or requiring a participant’s account to be split with his former spouse pursuant to a domestic_relations_order with the second account recording the non-participant spouse’s interest in the plan sec_457 and the regulations thereunder do not require a plan_administrator to split a participant’s account with his former spouse in the event of their separation or divorce in fact sec_457 does not include any provision relating to divorce or separation a few sec_457 plans we have seen include provisions authorizing the plan_administrator to establish a separate_account for the former spouse of a participant pursuant to a court-ordered divorce decree with the second account recording the former spouse’s interest in the plan the service has taken the position that a sec_457 plan will not become an ineligible plan described in sec_457 solely because it complies with a court order requiring the distribution of the benefits of a participant in pay status currently eligible to receive distributions under sec_457 to the participant’s spouse to meet the participant’s alimony or support obligations another question concerning ex-spouses is the earliest time that amounts from a participant's sec_457 account can be distributed to his former spouse pursuant to a domestic_relations_order the service has answered this question by reference to sec_457 it provides that for a sec_457 plan to be an eligible_plan amounts deferred under the plan may not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ii when the participant is separated from service with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations sec_1_457-2 of the regulations defines an unforeseeable_emergency as a severe financial hardship to the participant resulting from a sudden and unexpected illness or accident of the participant or of a dependent loss of the participant's property due to casualty or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant divorce or separation generally does not give rise to an unforeseeable_emergency within the meaning of these regulations there are legislative proposals currently pending in the congress that would provide divorced spouses and other alternate payees including dependents entitled to child_support the same right to get immediate distributions from the participant’s sec_457 plan account as they now have with respect to their qualified_plan accounts including sec_401 plan accounts by using a qualified_domestic_relations_order however such legislation has not yet been enacted cor-104044-00 although the provisions and cases discussed in this letter do not provide sufficient guidance for us to furnish a definitive response to your general inquiry the irs national_office is authorized under sec_3 of revproc_2000_1 2000_1_irb_4 to issue letter rulings to answer written inquiries of individuals and organizations about the tax effects of their acts or transactions when appropriate in the interest of sound tax_administration section dollar_figure of revproc_2000_1 defines a letter_ruling as a written_statement issued to a taxpayer by the national_office of the internal_revenue_service that interprets and applies the tax laws to the taxpayer’s specific set of acts in light of the available guidance we can only determine how these provisions apply to your clients’ cases in response to a request for a letter_ruling filed in accordance with the requirements of revproc_2000_1 including payment of the required user’s fee we hope the general information supplied above has been helpful if you need further assistance please contact john tolleris of my staff at sincerely robert d patchell assistant branch chief qualified_plan branch office of division counsel associate chief_counsel tax exempt government entities enclosure sent by mail sec_457 of the sec_1 of the income_tax regulations revproc_2000_1
